Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 15-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
US 20140307597 A1 to Kim; Young-Bum et al. and US 20140328292 A1 to Yang; Suckchel et al. is the closest prior art relating to Applicant’s claimed invention.  
Kim discloses a method and an apparatus for controlling the transceiving of physical channels in a time division duplex (TDD) communication system. The method comprises: a step of determining whether a point of time of HARQ ACK/NACK transmission in component carrier #1 and a point of time of the transmission of another signal in component carrier #2 coupled with the component carrier #1 are overlapped with each other; and a step of preferentially transmitting or receiving a HARQ ACK/NACK signal when the points of time of transmission are overlapped with each other. Thus, the method and the apparatus of the present invention may prevent transceiving error or transmission delay of data or a control channel.
Yang discloses a wireless communication system, particularly, a method in which a terminal transmits control information in a CA-based wireless communication system and an apparatus for the method, the method comprising: configuring a first cell and a second cell having different subframe configurations, wherein the second cell has any one of UL-DL configuration #0 to #6; receiving a DC) format including a DAI field, for the second cell; and transmitting HARQ-ACK information relating to the downlink DCI format. For HARQ-ACK timing, in cases where a reference UL-DL configuration applied to the second cell is any one of UL-DL configurations #1 to #6, the DAI field is used in a process of transmitting the HARQ-ACK information. For HARQ-ACK timing, in cases where a reference UL-DL configuration applied to the second cell is #0, the DAI field is not used in a process of transmitting the HARQ-ACK information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415